2019 IL 122878



                                         IN THE
                                SUPREME COURT
                                             OF
                           THE STATE OF ILLINOIS




                                    (Docket No. 122878)

 THE CITY OF CHICAGO et al., Appellees, v. THE CITY OF KANKAKEE et al., Appellants.


                                Opinion filed March 21, 2019.



         JUSTICE THEIS delivered the judgment of the court, with opinion.

         Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, and Burke
      concurred in the judgment and opinion.

         Justice Neville took no part in the decision.



                                          OPINION

¶1        Plaintiff municipalities brought this cause of action against defendant
      municipalities and brokers seeking to recover tax revenue purportedly owed to
      them under the Use Tax Act (35 ILCS 105/1 et seq. (West 2016)). The circuit court
      of Cook County dismissed plaintiffs’ claims with prejudice and denied plaintiffs
      leave to file a fourth amended complaint. The appellate court reversed and
     remanded. 2017 IL App (1st) 153531, ¶ 45. For the reasons that follow, we reverse
     the judgment of the appellate court and affirm the judgment of the circuit court.


¶2                                     BACKGROUND

¶3        This case concerns two types of Illinois state taxes: a “retailers occupation tax,”
     more commonly known as “sales tax,” authorized by the Retailers’ Occupation Tax
     Act (ROTA) (35 ILCS 120/1 et seq. (West 2016)), and the “use tax” authorized by
     the Use Tax Act (UTA) (35 ILCS 105/1 et seq. (West 2016)). Sales tax is imposed
     on the sale of tangible personal property purchased in Illinois. 35 ILCS 120/2 (West
     2016). In contrast, use tax is imposed on the privilege of using in Illinois tangible
     personal property purchased at retail from a retailer outside the state. 35 ILCS
     105/3 (West 2016). Pursuant to UTA, retailers who have a sufficient physical
     presence in Illinois and have out-of-state facilities from which Internet, telephone,
     and mail order sales are made of tangible personal property to be used in Illinois
     must collect a use tax from the purchaser, and that tax is remitted to the Illinois
     Department of Revenue (IDOR). The purpose of the use tax is “ ‘primarily to
     prevent avoidance of [the sales] tax by people making out-of-State purchases, and
     to protect Illinois merchants against such diversion of business to retailers outside
     Illinois.’ ” Performance Marketing Ass’n v. Hamer, 2013 IL 114496, ¶ 3 (quoting
     Klein Town Builders, Inc. v. Department of Revenue, 36 Ill. 2d 301, 303 (1966)).

¶4       Under the respective statutes, the general rate set in Illinois for both sales tax
     and use tax is 6.25% of the sale price of the item with 5% allocated to the State. 35
     ILCS 105/3-10 (West 2016); 35 ILCS 120/2-10 (West 2016); 30 ILCS 105/6z-18
     (West 2016). At issue here is a dispute about what happens to the remaining 1.25%.
     Under ROTA, the remaining amount is distributed geographically to the
     municipality (1%) and county (0.25%) where the sale of the item actually occurred.
     30 ILCS 105/6z-18 (West 2016).

¶5       The distribution of funds under UTA is more complicated. Unlike the local
     share of sales tax, which is distributed entirely where the sale takes place, under
     UTA, the remaining 1.25% share of the use tax is distributed in the following
     percentages: 20% of the fund goes to Chicago, 10% to the Regional Transportation
     Authority Occupation and Use Tax Replacement Fund (RTA Fund), 0.6% to the
     Madison County Mass Transit District, and $3.15 million to the Build Illinois Fund.



                                              -2-
     The balance of the fund is distributed to all other municipalities (except Chicago)
     based on their proportionate share of the state population. Id. § 6z-17.
     Consequently, a municipality receives a larger amount from a local sale subject to
     the sales tax than from a comparable sale subject to the use tax.

¶6       In 2011, this litigation began as three separate cases filed by the Regional
     Transportation Authority (RTA) (No. 11 CH 29744), the City of Chicago (No. 11
     CH 29745), and Cook County (No. 11 CH 34266). The cases were consolidated by
     the trial court. This appeal concerns only the case brought by the City of Chicago
     and the Village of Skokie, which was added as a plaintiff in 2012.

¶7       In December 2013, plaintiffs filed their third amended complaint against the
     City of Kankakee and the Village of Channahon (municipal defendants) and MTS
     Consulting, LLC, Inspired Development, Minority Development Co., Corporate
     Funding Solutions, and Capital Funding Solutions (broker defendants). Plaintiffs
     claimed that defendants were unjustly enriched through a scheme under which the
     situs of retail sales was misreported, which deprived plaintiffs of their statutory
     share of the Illinois use tax.

¶8       Plaintiffs alleged in the third amended complaint that beginning in 2000, in
     order to convince retailers to make sales that would be sourced to their towns,
     Kankakee and Channahon, either directly or through the broker defendants, entered
     into rebate agreements with retailers under which the municipalities would return a
     portion of the sales tax to the retailer. Plaintiffs further alleged that defendants used
     the rebate agreements to divert tax revenue from plaintiffs through a wrongful “use
     tax-sales tax swap.” According to plaintiffs, defendants encouraged and assisted
     Internet retailers to manipulate the system by misreporting the situs of the sale in
     order to swap the state use tax for the state sales tax.

¶9       Plaintiffs further alleged that little or no meaningful sales activity took place in
     the offices maintained in Kankakee and Channahon on behalf of the Internet
     retailers. They were maintained for the sole purpose of having the Internet retailers
     obtain a tax rebate from the municipality. Plaintiffs alleged that, although the
     Internet retailers’ acceptance of customer orders occurred outside of Illinois, they
     reported to IDOR that sales took place in Kankakee or Channahon, thus subjecting
     those sales to sales tax, rather than use tax. These activities, plaintiffs claimed, had
     the effect of wrongfully taking what should have been plaintiffs’ local share of the



                                               -3-
       use tax and diverting it to defendant municipalities in the form of their share of the
       sales tax, thereby unjustly enriching defendants.

¶ 10       Count I of the two-count third amended complaint was against defendants for
       unjust enrichment. Plaintiffs sought a declaration that certain Internet retailers were
       subject to the state use tax, rather than the state sales tax; the imposition of a
       constructive trust on all sales tax revenue received by Kankakee, Channahon, and
       the brokers as a result of the Internet retailers being subject to the state sales tax
       rather than the state use tax; and compensatory damages in the amount of use tax
       revenue plaintiffs lost as a result of the use tax-sales tax swap. 1

¶ 11       In April 2015, plaintiffs sought leave to file a fourth amended complaint. The
       proposed fourth amended complaint asserted claims against four groups of
       defendants: the previously identified municipal defendants; the broker defendants; 2
       11 Internet retailer defendants; 3 and three groups of operating and procurement
       company defendants. 4 Counts I, III, V, and VII of the proposed fourth amended
       complaint sought declaratory relief. Specifically, plaintiffs sought a declaration
       that certain sales of Internet retailer defendants and certain purchases of operating
       procurement company defendants were subject to state use tax. Counts II, IV, VI,
       and VIII raised a claim for unjust enrichment and sought a constructive trust and
       restitution. In those counts, plaintiffs sought to impose a constructive trust on all
       sales tax revenue received by the municipal and broker defendants as a result of the
       purported unjust enrichment, an equitable accounting, and the return of the
       property to plaintiffs as restitution from the municipal and broker defendants.

¶ 12       On October 9, 2015, the trial court denied plaintiffs’ motion for leave to file
       their fourth amended complaint and dismissed plaintiffs’ claims with prejudice.
       The trial court found that plaintiffs’ claims for declaratory action failed because the

           1
             Count II of the third amended complaint sought relief against defendants for unjust enrichment
       with respect to transactions with “operating companies” and “procurement subsidiaries.” Count II
       claims were abandoned and are no longer part of the case.
           2
             Plaintiffs added a new broker defendant, Ryan, LLC, and dropped all other broker defendants
       with the exception of MTS Consulting, LLC, and Capital Funding Solutions.
           3
             Cabela’s, Inc.; CompuCom Systems, Inc.; Dell Marketing, L.P.; Hewlett-Packard Company;
       HSN, Inc.; Lenovo, Inc.; McKesson Purchasing Company, LLC; NCR Corp.; Shaw Industries, Inc.;
       Wesco Distribution, Inc.; and Williams-Sonoma, Inc.
           4
             AT&T Network Procurement, LP; USCC Purchase, LLC; and Verizon Wireless Network
       Procurement, LP.




                                                      -4-
       conduct of which plaintiffs complained ceased in 2014. Thus, the purpose of the
       declaratory action—to allow the court to address a controversy after a dispute has
       arisen but before action is taken by the parties—would not be served.

¶ 13       As to plaintiffs’ claims against the municipal defendants, the trial court
       dismissed them because it found that IDOR has exclusive jurisdiction over tax
       distribution cases. It held that plaintiffs were attempting to judicially preempt
       IDOR’s authority to audit tax payments and to redistribute amounts collected, by
       attempting to bypass IDOR, which has both the authority and the expertise to do
       that job. The trial court also found that a ruling in plaintiffs’ favor would require
       defendant municipalities to repay IDOR the local share that purportedly was
       improperly distributed to them. IDOR then would have to redistribute those funds,
       not only to plaintiffs, but also to multiple governing bodies that are not even parties
       to the case, pursuant to the statutory use tax distribution provisions.

¶ 14       Additionally, concerning plaintiffs’ claims against the nonmunicipal
       defendants—unjust enrichment, constructive trust, and restitution—the trial court
       found that those somewhat overlapping theories concerned remedies, not
       freestanding causes of action, and that plaintiffs had proposed a remedy without
       articulating an actionable wrong. The trial court found that plaintiffs could not state
       a viable cause of action against the nonmunicipal defendants because they had no
       dealings with plaintiffs, got nothing from plaintiffs, and did not have anything that
       belonged to them.

¶ 15       Plaintiffs moved to reconsider and provided a revised proposed fourth amended
       complaint that removed their declaratory judgment counts. Count I was for unjust
       enrichment, constructive trust, and restitution against the Internet retailer
       defendants. Count II was identical but against the municipal and broker defendants
       based on Internet retail sales. The trial court denied plaintiffs’ motion to reconsider.

¶ 16        The appellate court reversed and remanded with directions to permit plaintiffs
       to file the claims set forth in counts I and II of the revised proposed fourth amended
       complaint. 2017 IL App (1st) 153531, ¶¶ 44-45. The appellate court found that
       plaintiffs’ third amended complaint and revised fourth amendment complaint
       stated valid claims for unjust enrichment against defendants and the proposed
       Internet retailer defendants. Id. ¶ 44. Further, the appellate court concluded that




                                                -5-
       IDOR did not have exclusive jurisdiction over the unjust enrichment claims in
       plaintiffs’ third and fourth amended complaints. Id.

¶ 17        This court granted the petition for leave to appeal filed by the municipal
       defendants and four of the broker defendants (Inspired Development, MTS
       Consulting, LLC, Capital Funding Solutions, and Corporate Funding Solutions).5
       Ill. S. Ct. R. 315 (eff. Nov. 1, 2017). We also allowed various Internet retailers 6
       identified in the proposed fourth amended complaint to file an amicus curiae brief
       in support of defendants. We further allowed the RTA to file an amicus curiae brief
       in support of plaintiffs. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).


¶ 18                                             ANALYSIS

¶ 19       Defendants assert that the appellate court erred by reversing the circuit court’s
       denial of plaintiff’s motion for leave to file a fourth amended complaint because
       further amendment would not cure plaintiffs’ defective pleadings. Specifically,
       defendants contend that the circuit court lacked subject-matter jurisdiction to
       consider plaintiffs’ claims because IDOR has exclusive jurisdiction over this
       dispute, which concerns the assessment, collection, and distribution of Illinois
       taxes.

¶ 20       In determining whether a motion to amend should have been granted by the
       circuit court, we consider the following four factors: whether the proposed
       amendment would cure the defective pleading, whether the proposed amendment
       would surprise or prejudice the opposing party, whether the proposed amendment
       was timely filed, and whether the moving party had previous opportunities to
       amend. Sheffler v. Commonwealth Edison Co., 2011 IL 110166, ¶ 69. Although
       rulings on motions for leave to amend are reviewed for an abuse of discretion (id.),
       the purported defects here relate to the circuit court’s jurisdiction and require us to
       interpret the relevant statutory framework, all matters of law that are subject to
       de novo review (J&J Ventures Gaming, LLC v. Wild, Inc., 2016 IL 119870, ¶ 25).

           5
              This court subsequently entered an agreed order recognizing that plaintiffs reached a
       settlement with the Village of Channahon and Inspired Development. All claims against Channahon
       and Inspired Development regarding sales processed through Channahon were dismissed with
       prejudice. The order did not affect plaintiffs’ claims relating to sales processed through Kankakee.
            6
              Dell Marketing, L.P.; Williams-Sonoma, Inc.; NCR Corp.; Cabela’s, Inc.; and HSN, Inc.




                                                      -6-
¶ 21       We initially note that this case concerns conduct that occurred prior to this
       court’s decision in Hartney Fuel Oil Co. v. Hamer, 2013 IL 115130. There, we
       determined that the “business of selling” for purposes of retailer occupation taxes is
       a fact-intensive inquiry requiring a totality-of-the-circumstances analysis. We held
       that certain IDOR regulations were invalid because they did not amply prescribe
       this fact-intensive inquiry and allowed for only one minor step in the business of
       selling to conclusively govern tax situs. Id. ¶¶ 32-34, 64. Prior to 2014, the Illinois
       Administrative Code had provided, in pertinent part, that where an authorized
       representative within Illinois accepts orders on behalf of businesses, those sales
       would be subject to sales tax in the municipalities where the orders were accepted.
       See 86 Ill. Adm. Code 130.610, amended at 36 Ill. Reg. 6662 (eff. Apr. 12, 2012).
       Following Hartney, IDOR repealed section 130.610 of the Illinois Administrative
       Code. See 86 Ill. Adm. Code 130.610, repealed at 38 Ill. Reg. 19998 (eff. Oct. 1,
       2014). With the repeal of the regulation, the conduct complained of here is no
       longer possible. The question in this appeal concerns whether the circuit court can
       assess the propriety of the challenged pre-Hartney transactions or if that
       responsibility falls under the exclusive authority of IDOR.

¶ 22        Subject-matter jurisdiction refers to a tribunal’s power to hear and determine
       cases of the general class to which the proceeding in question belongs. Crossroads
       Ford Truck Sales, Inc. v. Sterling Truck Corp., 2011 IL 111611, ¶ 27. Generally,
       under the Illinois Constitution, circuit courts have original jurisdiction over all
       justiciable matters, except in certain circumstances where this court has exclusive
       and original jurisdiction. Ill. Const. 1970, art. VI, § 9. This court has recognized a
       line of cases “holding that our General Assembly may vest original jurisdiction in
       an administrative agency rather than the courts when it enacts a comprehensive
       statutory scheme that creates rights and duties that have no counterpart in common
       law or equity.” Zahn v. North American Power & Gas, LLC, 2016 IL 120526, ¶ 14
       (citing J&J Ventures, 2016 IL 119870, ¶ 23). 7 In other words, the legislature may
       define a justiciable matter in such a way as to preclude or limit the circuit court’s
       jurisdiction. People v. NL Industries, 152 Ill. 2d 82, 97 (1992).


           7
            This court has also recognized that while our precedent refers to the “jurisdiction” of
       administrative agencies, the term is not strictly applicable when referring to an administrative
       agency. The term “jurisdiction” is used as shorthand for describing the agency’s authority to act.
       Zahn, 2016 IL 120526, ¶ 14 n.2.




                                                     -7-
¶ 23       There is no dispute in this case as to justiciability, and the matter is not one that
       falls within this court’s original and exclusive jurisdiction. Similarly, there is no
       dispute that the State has the authority to levy, assess, and collect sales taxes and
       use taxes, and no counterpart exists at common law. See People ex rel. Shirk v.
       Glass, 9 Ill. 2d 302, 311 (1956) (“The levy, assessment and collection of taxes are
       purely statutory and the levy, assessment and collection of taxes can only be made
       as expressly pointed out in the statute.”).

¶ 24       Defendants argue, however, that, although plaintiffs attempt to cloak their
       cause of action in the attire of equity, their claims are purely statutory and under the
       applicable framework the legislature has vested IDOR with the exclusive authority
       to act. 8

¶ 25       In J&J Ventures, relied upon by defendants, the parties argued that the circuit
       court had subject-matter jurisdiction to determine the validity of location
       agreements for video gaming machines between the plaintiffs and the defendants
       because the legislature had not explicitly divested the circuit court of jurisdiction in
       the Video Gaming Act (230 ILCS 40/1 et seq. (West 2014)). J&J Ventures, 2016 IL
119870, ¶¶ 21, 24. We disagreed, finding that the Illinois Gaming Board had
       exclusive jurisdiction to determine the validity of the agreements between the
       plaintiffs and the defendants and that the circuit court had no jurisdiction to decide
       plaintiffs’ actions for declaratory judgment related to those contracts. Id. ¶¶ 32-33.

¶ 26       In so holding, we recognized that the absence of an explicit divestiture of circuit
       court jurisdiction did not mean that the legislature did not intend to divest the court
       of jurisdiction. Id. ¶ 24. We held that, under our case law, “legislative intent to
       divest circuit courts of jurisdiction may be discerned by considering the statute as a
       whole.” Id.

¶ 27       Plaintiffs rely on Village of Itasca v. Village of Lisle, 352 Ill. App. 3d 847
       (2004), and State ex rel. Beeler, Schad & Diamond, P.C. v. Ritz Camera Centers,
       Inc., 377 Ill. App. 3d 990 (2007), for the proposition that the circuit court had
       subject-matter jurisdiction over their claims. Neither case informs our decision
       here. The appellate court in both cases relied on the rule in Employers Mutual Cos.
       v. Skilling, 163 Ill. 2d 284 (1994), that the legislature’s divestment of circuit court

           8
               The Internet retailers, in their amicus curiae brief, join in this argument.




                                                          -8-
       jurisdiction must be explicit. However, in J&J Ventures this court clarified that the
       absence of an explicit divestiture of circuit court jurisdiction is not dispositive. J&J
       Ventures, 2016 IL 119870, ¶ 24; see also Zahn, 2016 IL 120526, ¶¶ 14-16. Further,
       we note that Itasca, which Ritz Camera simply followed on the issue of
       subject-matter jurisdiction, involved an issue over the proper situs of sales tax
       between two municipalities, while Ritz Camera concerned a claim brought under
       the Whistleblower Reward and Protection Act (740 ILCS 175/1 et seq. (West
       2002) 9). Village of Itasca, 352 Ill. App. 3d at 853; Ritz Camera, 377 Ill. App. 3d at
       993, 1006-07. In contrast to plaintiffs’ complaint, neither case concerned the proper
       distribution of use taxes over a multiyear period, impacting multiple municipalities
       and other entities that receive a proportionate share of use tax receipts.

¶ 28       J&J Ventures illustrates that even if the task before the circuit court is one
       courts perform frequently, such as interpreting a contract, that is not dispositive of
       whether the court has jurisdiction. Rather, legislative intent to vest jurisdiction in
       an administrative agency may be discerned by considering the statutory framework
       as a whole. J&J Ventures, 2016 IL 119870, ¶¶ 24-25. When interpreting a statute,
       this court’s primary objective is to ascertain and give effect to the intent of the
       legislature. Id. ¶ 25. All provisions of a statute must be viewed as a whole, with the
       relevant statutory provisions construed together and not in isolation. Id. “In
       addition, the court may consider the reason for the law, the problems sought to be
       remedied, the purposes to be achieved, and the consequences of construing the
       statute in one way or another.” Id.

¶ 29       Turning to the statutory framework at issue, IDOR’s authority in this area of
       taxation is spread among the Department of Revenue Law (Revenue Law) (20
       ILCS 2505/2505-1 et seq. (West 2016)), the State Finance Act (Finance Act) (30
       ILCS 105/1 et seq. (West 2016)), and the Illinois Municipal Code (65 ILCS 5/1-1-1
       et seq. (West 2016)).

¶ 30       For purposes of administering ROTA, the legislature has provided IDOR with
       “the power to administer and enforce all the rights, powers, and duties contained in
       [ROTA] to collect all revenues thereunder and to succeed to all the rights, powers,

           9
             The Whistleblower Reward and Protection Act has since been amended and renamed the
       Illinois False Claims Act. Pub. Act 96-1304 (eff. July 27, 2010).




                                                -9-
       and duties previously exercised by the Department of Finance in connection
       therewith.” 20 ILCS 2505/2505-25 (West 2016). Similarly, IDOR, for purposes of
       administering UTA, “has the power to exercise all the rights, powers, and duties
       vested in [IDOR] by the [UTA].” Id. § 2505-90. IDOR also has “the power to make
       reasonable rules and regulations that may be necessary to effectively enforce” its
       powers under ROTA and UTA. Id. § 2505-795.

¶ 31       IDOR is responsible for accepting the receipt of state sales and use taxes.
       Pursuant to section 3 of ROTA, a retailer engaged in the business of selling tangible
       personal property in Illinois must remit to IDOR the sales tax owed on the sale of
       that property. 35 ILCS 120/3 (West 2016). The retailer must also file a tax return
       with IDOR that reports the total amount of its gross receipts during the preceding
       calendar month or quarter and upon the basis of which the tax is imposed. Id. It
       must additionally provide IDOR with the address of the principal place of business
       from which the retailer engages in the business of selling tangible personal property
       in Illinois. Id. Likewise, under section 9 of UTA, all retailers that are required to
       collect use tax must file tax returns with IDOR declaring the amount of use tax
       collected during the applicable period and remit the collected tax to IDOR. 35 ILCS
       105/9 (West 2016).

¶ 32       The legislature has also provided IDOR, for purposes of administering and
       enforcing ROTA and UTA, with the power to examine and correct tax returns,
       conduct investigations and hearings, and to make corrections in records and
       disbursements.

¶ 33      Section 8 of ROTA provides, in pertinent part:

          “[IDOR] *** may hold investigations and hearings *** concerning any matters
          covered by this Act and may examine any books, papers, records or memoranda
          bearing upon the sales of tangible personal property or services of any such
          person, and may require the attendance of such person or any officer or
          employee of such person, or of any person having knowledge of such business,
          and may take testimony and require proof of its information.” 35 ILCS 120/8
          (West 2016).

¶ 34      Section 11 of UTA, in turn, provides:




                                              - 10 -
          “Every retailer required or authorized to collect taxes hereunder *** shall keep
          such records, receipts, invoices and other pertinent books, documents,
          memoranda and papers as [IDOR] shall require, in such form as [IDOR] shall
          require. *** [IDOR] *** may hold investigations and hearings concerning any
          matters covered herein and may examine any books, papers, records,
          documents or memoranda of any retailer or purchaser bearing upon the sales or
          purchases of tangible personal property, the privilege of using which is taxed
          hereunder, and may require the attendance of such person or any officer or
          employee of such person, or any person having knowledge of the facts, and may
          take testimony and require proof for its information.” 35 ILCS 105/11 (West
          2016).

¶ 35       IDOR has additionally been vested with the authority to examine tax returns
       and to make corrections according to its best judgment and information, to issue
       notices of tax liability, to impose penalties, to entertain protests and requests for
       hearings and rehearings, and to issue final assessments. See id. § 12; 35 ILCS 120/4
       (West 2016). IDOR also has the responsibility to correct errors in its records, and if
       an error is due to a mistake in reporting by the taxpayer and the taxpayer agrees that
       he or she has made a reporting error that should be corrected, IDOR has the
       authority to correct the records accordingly. 20 ILCS 2505/2505-475 (West 2016).

¶ 36      The legislature has also made IDOR responsible for the distribution of the sales
       and use taxes it collects.

¶ 37        For retail sales subject to the sales tax, the municipality in which the sale
       actually occurs receives revenue equal to 1% of the retail price, while the county in
       which the sale occurs receives the remaining 0.25% of the retail price. 30 ILCS
       105/6z-18 (West 2016). For retail sales that are subject to the use tax, the 1.25% is
       deposited into the State and Local Sales Tax Reform Fund, a fund administered by
       IDOR. Id. § 6z-17. IDOR is then responsible under the Finance Act to disburse
       those funds on a monthly basis as follows: 20% to Chicago, 10% to the RTA Fund,
       0.6% to the Madison County Mass Transit District, $3.15 million to the Build
       Illinois Fund, and the remainder of the fund to all other municipalities (except
       Chicago) based on their proportionate share as provided by statute. Id.




                                               - 11 -
¶ 38      Additionally, the legislature has vested IDOR under section 6z-18 of the
       Finance Act, which controls disbursements by IDOR from the applicable tax fund,
       with the following duty:

               “When certifying the amount of monthly disbursement to a municipality or
           county under this Section, [IDOR] shall increase or decrease that amount by an
           amount necessary to offset any misallocation of previous disbursements. The
           offset amount shall be the amount erroneously disbursed within the 6 months
           preceding the time a misallocation is discovered.” Id. § 6z-18.

¶ 39       Based upon the statutory framework above, we find that IDOR has been vested,
       for purposes of plaintiffs’ claims, with the exclusive authority to audit the reported
       transactions that plaintiffs dispute and to distribute or redistribute the tax revenue
       due to any error. The legislature has empowered IDOR with broad investigatory
       authority, including the right to examine, correct, and adjust errors in tax reporting.
       IDOR has the power to review records in connection with previously filed tax
       returns, to issue refunds or notices of tax liability, and to adjust current tax liability
       based on changes it may make to prior tax returns. IDOR is also authorized to
       conduct hearings and issue final assessments concerning tax liability.

¶ 40       Here, the municipal defendants obtained certain tax distributions based upon
       allegedly missourced sales taxes going back to 2000, which plaintiffs now seek to
       recover as a proportionate share of the use taxes owed to them under UTA. The
       alleged enrichment of the nonmunicipal defendants occurred because of the rebate
       agreements entered into with the municipal defendants and not due to any direct
       dealings with plaintiffs.

¶ 41       To resolve plaintiffs’ claims, the circuit court would have to determine the
       proper tax situs of thousands of pre-Hartney retail sales stretching back at least 14
       years. If plaintiffs prevailed on liability, the circuit court would then have to
       determine the amount of tax revenues plaintiffs would have received on each of the
       applicable transactions had the Internet retailers reported use tax rather than sales
       tax to IDOR. Plaintiffs assert that such a determination falls within the
       conventional competence of the courts and requires mere arithmetic calculations.
       We disagree.




                                                - 12 -
¶ 42       As the circuit court emphasized, plaintiffs, in essence, are seeking to use the
       circuit court to conduct a full-scale audit and redistribution of state taxes. IDOR has
       been given that authority by the legislature, not the circuit court. IDOR has also
       been provided by the legislature with the resources, and by extension the expertise,
       to conduct such an audit. Furthermore, for purposes of plaintiffs’ claims, IDOR has
       the exclusive authority under the Finance Act to distribute or redistribute tax
       revenue collected under UTA to the other numerous local governing bodies who
       are not parties to this case. IDOR has specifically been tasked with correcting errors
       in past use tax distributions to these governing bodies, while the circuit court has
       not.

¶ 43       Section 8-11-21(a) of the Municipal Code (65 ILCS 5/8-11-21(a) (West 2016))
       supports our determination that the circuit court lacks subject-matter jurisdiction to
       consider plaintiffs’ claims. This section allows a municipality that has been denied
       sales tax revenue because of a rebate agreement in violation of the Municipal Code
       to file an action in the circuit court against only the offending municipality. Id.

¶ 44       We find that section 8-11-21 of the Municipal Code shows that, in order for a
       municipality to have the right to bring a cause of action in court about missourcing
       or misreporting of use taxes, the municipality must be given that right by the
       General Assembly. Our legislature, however, has not authorized such suits. It has
       chosen to only permit municipalities to bring a cause of action in the circuit court
       for missourced sales tax, and then only as a result of a rebate agreement entered
       after June 1, 2004. Id. No similar provision authorizes suits for the denial of use tax
       revenue due to alleged misreporting.

¶ 45       For the foregoing reasons, we hold that IDOR has exclusive authority over
       plaintiffs’ claims against defendants.


¶ 46                                      CONCLUSION

¶ 47       Accordingly, the judgment of the appellate court is reversed, and the judgment
       of the circuit court, dismissing plaintiffs’ claims with prejudice and denying
       plaintiffs leave to file a fourth amended complaint, is affirmed.




                                               - 13 -
¶ 48   Appellate court judgment reversed.

¶ 49   Circuit court judgment affirmed.


¶ 50   JUSTICE NEVILLE took no part in the consideration or decision of this case.




                                          - 14 -